                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       NO. 5:18-CR-42-FL-2

 UNITED STATES OF AMERICA,                     )
                                               )
           v.                                  )
                                               )                     ORDER
 DEXZIUS ZSAVIERE HUNTER,                      )
                                               )
                          Defendant.           )



       This matter is before the court on defendant’s March 5, 2020, correspondence addressed to

the court, (DE 57), wherein defendant requests that the court “inform” him whether recent case

law addressing the constitutionality of 18 U.S.C. § 924(c)(3)(B) applies to his case. The court is

without jurisdiction to provide legal advice to defendant. Defendant is encouraged to discuss this

issue with his attorney or the Federal Public Defender’s Office for the Eastern District of North

Carolina. To the extent the correspondence seeks legal advice, the request is DENIED.

       SO ORDERED, this the 15th day of April, 2020.


                                             _____________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge




           Case 5:18-cr-00042-FL Document 58 Filed 04/15/20 Page 1 of 1
